BARFIELD, Judge.
There is substantial competent evidence to support the deputy’s conclusion that Cast Crete Corporation is responsible for the payment of temporary total disability benefits and treatment for claimant. Those awards are AFFIRMED. The record further reflects that the parties stipulated that the determination of attorney fees would be deferred to a later hearing. Notwithstanding this understanding of the parties, the deputy made a determination of attorney fees in the proceeding concurrent with the other benefits payable to claimant. The matter not being properly before the deputy at the hearing, no determination on fees should have been made. The award of attorney fees is REVERSED and the claim is REMANDED to the deputy commissioner for further proceedings on the matter of attorney fees after proper notice.
WENTWORTH, J., concurs.
MILLS, J., concurs in part and dissents in part, with written opinion.